Case: 15-10869      Document: 00513870747         Page: 1    Date Filed: 02/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-10869                                   FILED
                                  Summary Calendar                          February 10, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

JORGE OLALDE-GONZALEZ,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:15-CR-8-1



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Supreme Court granted Jorge Olalde-Gonzalez’s petition for writ of
certiorari, vacated this court’s judgment, and remanded the case for further
consideration in light of Mathis v. United States, 136 S.Ct. 2243 (2016). See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10869    Document: 00513870747    Page: 2     Date Filed: 02/10/2017



                                No. 15-10869
Olalde-Gonzalez v. United States, 137 S.Ct. 296 (2016) (mem.). While the
defendant raised multiple contentions on appeal, the only issue presented in
light of Mathis is whether the district court plainly erred by enhancing the
defendant’s sentence based on a prior Texas burglary conviction. Prior to
Mathis, the defendant conceded that his argument was foreclosed by United
States v. Conde–Castaneda, 753 F.3d 172 (5th Cir. 2014). See United States v.
Olalde-Gonzalez, 642 F. App’x 426, 428 (5th Cir. 2016.).
      The Fifth Circuit has since confronted the issue of whether Mathis
“disturbs Conde–Castaneda,” and we held “that it does not.” United States v.
Uribe, 838 F.3d 667, 670 (5th Cir. 2016). Following Uribe, we held this case in
abeyance while the Uribe defendant sought en banc review. The petition for
rehearing en banc was denied on January 30, 2017, and this case is ripe for
disposition. Uribe controls. Accordingly, the sentence is AFFIRMED.




                                      2